      Case 1:20-cv-00505-NONE-JLT Document 9 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL BRASHEAR, et al.,                           Case No.: 1:20-cv-00505 NONE JLT

12                          Plaintiffs,                  ORDER CONTINUING THE SCHEDULING
                                                         CONFERENCE
13   v.

14   HALLIBURTON ENERGY SERVICES,

15                          Defendant.

16

17           Recently, the Court granted the parties’ stipulation to allow the defendant to file its
18   responsive pleading by June 1, 2020. (Doc. 5) This did not occur. Rather, the plaintiffs filed a first
19   amended complaint (Doc. 8). The responsive pleading is not yet overdue. Fed.R.Civ.P. 15. Thus,

20   the Court ORDERS:

21           1.     The scheduling conference is CONTINUED to August 17, 2020 at 10:30 a.m.

22

23   IT IS SO ORDERED.

24        Dated:   June 30, 2020                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

30

31
